UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOMONIC DEVARRISE USHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:11-cr-00217-D-6)


Submitted:   January 31, 2014             Decided:   February 7, 2014


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Burell Shella, SHELLA & ASSOCIATES, PC, Durham, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Domonic Devarrise Usher on one count

of     conspiracy     to   commit      violations        of     the     Hobbs    Act

(interference with commerce by robbery), 18 U.S.C. § 1951(b)

(2012) (Count 1), seven counts of interference with commerce by

robbery, 18 U.S.C. §§ 2, 1951(a) (2012) (Counts 2, 4, 6, 8, 10,

12, and 14), and seven counts of carrying and using a firearm

during and in relation to a crime of violence, 18 U.S.C. §§ 2,

924(c)(1)(A) (2012) (Counts 3, 5, 7, 9, 11, 13, and 15). The

district court sentenced Usher to 235 months’ imprisonment on

the    conspiracy   and    each   of    the    robbery    convictions       to   run

concurrently with each other; a mandatory consecutive eighty-

four    months’     imprisonment       on     Count    Three;     and    mandatory

consecutive 300 months’ imprisonment on each of the remaining

four § 924(c) convictions, resulting in a cumulative sentence of

2119 months’ imprisonment.          On appeal, Usher contends that the

district court erred by allowing the prosecutor to repeat the

testimony of witnesses, during his original trial, which ended

in a mistrial, and his second trial.                  He also argues that the

district    court’s    imposition      of   consecutive       sentences     on   the

§ 924(c) convictions in Counts 5, 7, 9, 11, 13, and 15 violates

the    Eighth   Amendment’s   protection        against       cruel   and   unusual

punishment.     We affirm.



                                        2
                                   I.

            Usher first argues that the prosecutor’s conduct of

repeating   witness   answers   during   their   testimony   resulted   in

needlessly repetitive and cumulative evidence and violated Fed.

R. Evid. 403.    To warrant reversal for prosecutorial misconduct,

the defendant must show that the prosecutor engaged in improper

conduct that prejudiced his substantial rights so as to deny him

a fair proceeding.      United States v. Allen, 491 F.3d 178, 191

(4th Cir. 2007).

            In his opening brief, Usher does not allege that he

was prejudiced by the prosecutor’s conduct, nor does he point to

any evidence in the record showing “that such remarks or conduct

prejudiced the defendant to such an extent as to deprive the

defendant of a fair trial.”       Allen, 491 F.3d at 191; see also

Fed. R. App. P. 28(a)(8)(A) (requiring the appellant’s brief to

contain “contentions and the reasons for them, with citations to

the authorities and parts of the record on which the appellant

relies”).   Thus, we affirm Usher’s convictions.

                                  II.

            Usher also contends that his 2119-month sentence is

disproportionate to his crimes, because no one suffered physical

harm and the total economic loss was less than thirty-thousand

dollars.      Because Usher did not challenge the sentence on this



                                   3
basis below, our review is for plain error.                          See United States

v. Ming Hong, 242 F.3d 528, 532 (4th Cir. 2001).

              Congress mandates a minimum seven-year sentence for an

initial conviction under 18 U.S.C. § 924(c)(1)(A)(ii), and a

mandatory minimum sentence of twenty-five years for a second or

subsequent § 924(c) conviction.                   18 U.S.C. § 924(c)(1)(C)(i).

Sentences imposed under § 924(c) cannot “run concurrently with

any other term of imprisonment imposed on the person, including

any term of imprisonment imposed for the crime of violence or

drug    trafficking       crime    during        which       the    firearm    was    used,

carried,      or   possessed.”          18   U.S.C.      §   924(c)(1)(D)(ii).           The

district court appropriately imposed an 84-month sentence for

Usher’s first firearm conviction (Count 3) and six consecutive

twenty-five-year terms of imprisonment on Counts 5, 7, 9, 11,

13, and 15.

              We   find    no     plain      error    in      the     district       court’s

sentence.       “Severe, mandatory penalties may be cruel, but they

are     not   unusual     in    the     constitutional             sense,    having    been

employed      in   various      forms     throughout         our    Nation’s     history.”

Harmelin v. Michigan, 501 U.S. 957, 994-95 (1991).                           Indeed, this

court has held that stacked mandatory sentences under § 924(c),

while seemingly excessive, do not contravene the Constitution.

See, e.g., United States v. Khan, 461 F.3d 477, 495 (4th Cir.

2006)    (lengthy     mandatory       sentences       imposed        on     defendants   by

                                             4
“count-stacking”         provisions          of       18    U.S.C.    §   924(c)       did   not

constitute cruel and unusual punishment).                          We have held likewise

in other contexts in which the sentence was within statutory

bounds.     See, e.g., Jones v. Purvis, 646 F.2d 127, 128 (4th Cir.

1981)     (per    curiam)        (sentence            did    not     violate     the     Eighth

Amendment        where      it         was        “well       within      the      statutory

authorization”); United States v. Bandy, 415 F.2d 322, 323 (4th

Cir. 1969) (per curiam) (same, where the sentence “was within

the limits of the applicable statute”).

                                             III.

            Accordingly,          we    affirm         Usher’s       convictions       and   the

2119-month sentence imposed by the district court.                               We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in        the    materials        before     this     court     and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                  5